The indictment charges the crime of conspiracy and concededly must stand or fall without regard to the overt acts, constituting misdemeanors, therein pleaded, as they in no way limit the proof, for if there were fifty such acts, one only need be alleged in order to show consummation.
The other forty-nine overt acts may be proved if the crime of conspiracy is properly pleaded. (Code Criminal Procedure, § 398.)
If the object of an indictment is to clearly advise the defendant of the specific charge brought against him by stating the facts so that he may be prepared on the day of trial to meet his accuser face to face, then it seems to me that the pleading now before us is utterly defective.
It charges in substance only this, that the defendant Willis, who was the commissioner of city works of the city of Brooklyn, and the defendant Phillips, who was not a public officer, conspired between themselves and persons unknown to demand and receive money from persons then or thereafter contracting for the performance or furnishing to the city of Brooklyn labor or materials, and to that end Willis, as such commissioner, should and would willfully neglect, omit and actively violate his duty in such manner as should appear to the conspirators to be effective.
It is under such a general charge as this, naming no contractor *Page 400 
or contract, setting up no facts, that these defendants and their counsel are to prepare for trial. To my mind it seems impossible to do so from anything appearing on the face of this indictment, and the defendants are liable to be seriously surprised at the trial.
The learned district attorney says in his brief that it must be observed that the conspiracy and agreement were general, and not confined to any particular contractor or class of work or material.
The Appellate Division says: "In the nature of things, the charge cannot be made any more definite than was the actual agreement of the conspirators. If the conspiracy was indefinite, the pleader cannot be called upon to state a definite conspiracy in order to make the indictment good. Particulars cannot be pleaded which did not enter into the agreement."
These statements of the People's brief here, and the opinion below, condemn this indictment under the well-settled principles of the common law regulating criminal pleading.
If a conspiracy is so indefinite that no particular facts can be pleaded, it is a conspiracy that ought not to be the subject of an indictment until time and subsequent events shall have made it a conspiracy that the district attorney can plead in a manner that will give the defendant full knowledge of the facts to be proved against him at the trial.
I think the judgment of the Appellate Division should be reversed and that of the Special Term, sustaining the demurrer to the indictment, affirmed.
O'BRIEN, J., reads for affirmance; PARKER, Ch. J., GRAY, HAIGHT and VANN, JJ., concur. BARTLETT, J., reads for reversal, and MARTIN, J., concurs.
Judgment and order affirmed. *Page 401